IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ISAAC GRAY,
Plaintiff,
V. Civil Action No.: CCB-20-249

MICHAEL MALONE,

MICHAEL REXROAD,

FEDERAL BUREAU OF INVESTIGATION
INSPECTION DIVISION,

Defendants.

 

MEMORANDUM

On January 28, 2020, plaintiff Isaac Gray filed the above-captioned civil rights complaint,
(ECF 1), along with motions to proceed in forma pauperis, (ECF 2), for appointment of counsel,
(ECF 3), and for summary judgment, (ECF 4).' Gray’s motion to proceed in forma pauperis will
be granted. The remaining motions will be denied, as the complaint must be dismissed.

Although captioned as a complaint pursuant to 42 U.S.C. § 1983, it is clear the complaint
is simply Gray’s attempt to relitigate the matters raised in a prior petition for writ of habeas corpus.”
The complaint includes documents Gray obtained through a Freedom of Information Act request,
which concern a lengthy investigation conducted into the validity of Michael Malone’s testimony
regarding hair and fiber evidence as an examiner for the FBI. Gray claims that: (1) the state court

“refused to adhere to the ‘mandatory requirement’ of Criminal Law § 3-303(e)” providing 30 days’

 

; Unless otherwise noted, references to CM/ECF correspond to entries in Civil Action No. CCB-20-249,

Although brought against different defendants, the court notes that the claims asserted here are similar, if not
identical, to the complaint Gray filed in Gray v. Attorney Gen., Civil Action No. CCB-19-3432. For reasons similar
to those discussed in this Memorandum, the court dismissed that complaint on December 10, 2019, See Gray v.
Attorney Gen., No. CV CCB-19-3432, 2019 WL 6717605 (D. Md. Dec. 10, 2019).
notice before trial when the State intends to seek a sentence of 25 years or more, and that the failure
to provide that notice makes his 1985 sentence of natural life illegal, (ECF 1 at 5 (emphasis
omitted));> (2) the state court failed to consider his Brady claim, (id. at 10); (3) the state court
improperly denied his motion to correct an illegal sentence when it simply stated he should have
raised it previously, (id. at 6~7): (4) the State’s Attorney Michael Rexroad and F.B.1. agent Michael
Malone engaged in an “extra-judicial conspiracy to convict him based on perjured testimony,” (id.
at 10); and (5) due to the misconduct of Rexroad and Malone, absolute immunity is unavailable as
a defense, (/d.). As relief, Gray seeks vacatur of his sentence with re-sentencing within guidelines
of 18 to 33 years, as well as damages. (/d. at 21).

As Gray filed this complaint pursuant to 42 U.S.C. § 1983, his claims are barred by Heck
v. Humphrey, 512. U.S: 477 (1994). In Heck, the Supreme Court held that a prisoner “has no cause
of action under § 1983 unless and until the conviction or sentence is reversed, expunged,
invalidated, or impugned by the grant of a writ of habeas corpus.” /d. at 489. Gray does not and
’ cannot make the requisite showing that his conviction has already been invalidated, and may not
raise claims for monetary damages where proof of the claims would impact on the validity of his
criminal conviction. See id, at 487,

If Gray’s complaint is construed as a petition for writ of habeas corpus, it must be dismissed
as successive. This court denied Gray’s petition for a writ of habeas corpus in an eighteen-page
Opinion issued on October 28, 2016. Gray v. Stouffer, No. CV CCB-15-29, 2016 WL 6403509, at
*10 (D. Md. Oct. 28, 2016). Gray raised issues regarding hair identification, conspiracy, perjured
testimony by the state’s witness, and actual innocence. /d. at *5, 10. This court denied the petition

after finding no error in the state court’s analysis of the claims raised, given the evidence produced

 

3 References to page numbers refer to numbers assigned by CM/ECF rather than any internal pagination.

2
at trial which indicated Gray’s guilt of the offense, and two subsequent instances of Gray admitting
his guilt in writing. /d. at *9-10. Gray appealed this court’s decision to the Fourth Circuit, (ECF
46, Civil Action No. CCB-15-29), where it was affirmed, (ECF 49, 50, Civil Action No. CCB-15-
29).

Under 28 U.S.C. § 2244, a petitioner may only file a second or successive habeas corpus
petition if he has first moved in the appropriate Court of Appeals for an order authorizing the
district court to consider his application. See 28 U.S.C. § 2244(b)(3); see also Richardson v.
Thomas, 930 F.3d 587, 594 (4th Cir. 2019). The pending complaint, to the extent it seeks review
of the validity of Gray’s conviction and sentence, is a successive petition. Before this court may
consider it, the Fourth Circuit must enter an order authorizing the court to do so.* See 28 U.S.C.
§ 2244(b)(3)(A). Because it does not appear that Gray has complied with this “gatekeeping”
provision, this complaint, to the extent it is actually an application for habeas relief, must be
dismissed pursuant to 28 U.S.C. § 2244(b)(3).

A separate order dismissing the complaint without prejudice, granting the motion to

proceed in forma pauperis, and denying the motions to appoint counsel and for summary judgment

 

follows.
(7/31/20 Cl 4
Date Catherine C. Blake

United States District Judge

 

‘ The United States Court of Appeals for the Fourth Circuit has set forth instructions for the filing of a “motion”

to obtain the aforementioned authorization order. The procedural requirements and deadlines for filing the “motion”
are extensive. Consequently, this court has attached hereto a packet of instructions promulgated by the Fourth Circuit
which addresses the comprehensive procedure to be followed should petitioner wish to seek authorization to file a
successive petition. It is to be emphasized that petitioner must file the “motion” with the Fourth Circuit and obtain
authorization to file his successive petition before this court may examine his claims.
